FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended: September 30, 2012 or ¨Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from: to Commission file number: 1-10686 MANPOWER INC. (d/b/a ManpowerGroup) (Exact name of registrant as specified in its charter) Wisconsin 39-1672779 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 961-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares Outstanding Class at October 31, 2012 Common Stock, $.01 par value ManpowerGroup INDEX Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) ConsolidatedBalance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-15 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-28 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 5 Other Information 30 Item 6 Exhibits 31 SIGNATURES 32 EXHIBIT INDEX 33 2 PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) ManpowerGroup Consolidated Balance Sheets (Unaudited) (in millions) ASSETS September 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $114.6 and $108.6, respectively Prepaid expenses and other assets Future income tax benefits Total current assets OTHER ASSETS: Goodwill Intangible assets, less accumulated amortization of $203.5 and $176.1, respectively Other assets Total other assets PROPERTY AND EQUIPMENT: Land, buildings, leasehold improvements and equipment Less:accumulated depreciation and amortization Net property and equipment Total assets $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 3 ManpowerGroup Consolidated Balance Sheets (Unaudited) (in millions, except share and per share data) LIABILITIES AND SHAREHOLDERS’ EQUITY September 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Employee compensation payable Accrued liabilities Accrued payroll taxes and insurance Value added taxes payable Short-term borrowings and current maturities of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt Other long-term liabilities Total other liabilities SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value, authorized 25,000,000 shares, none issued – – Common stock, $.01 par value, authorized 125,000,000 shares, issued 109,490,547 and 109,076,337 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock at cost, 30,455,482 and 29,172,342 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 4 ManpowerGroup Consolidated Statements of Operations (Unaudited) (in millions, except per share data) 3 Months Ended 9 Months Ended September 30, September 30, Revenues from services $ Cost of services Gross profit Selling and administrative expenses Operating profit Interest and other expenses Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share – basic $ Net earnings per share – diluted $ Weighted average shares – basic Weighted average shares – diluted ManpowerGroup Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in millions) 3 Months Ended 9 Months Ended September 30, September 30, Net earnings $ Other comprehensive loss: Foreign currency translation adjustments ) ) ) Translation adjustments on net investment hedge, less income taxes of $(3.4), $20.9, $2.4 and $0.0, respectively ) ) Translation adjustments of long-term intercompany loans ) ) Unrealized gain (loss) on investments, less income taxes of $0.5, $(0.2), $1.0 and $(0.3), respectively ) ) Amortization of net loss included in pension plan net periodic benefit cost, less income taxes of $0.2, $0.1, $0.3 and $0.4, respectively Total other comprehensive loss ) Comprehensive income (loss) $ $ ) $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 5 ManpowerGroup Consolidated Statements of Cash Flows (Unaudited) (in millions) 9 Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization Deferred income taxes ) ) Provision for doubtful accounts Share-based compensation Excess tax benefit on exercise of share-based awards – ) Changes in operating assets and liabilities, excluding the impact of acquisitions: Accounts receivable ) ) Other assets ) ) Other liabilities ) Cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Acquisitions of businesses, net of cash acquired ) ) Proceeds from the sale of property and equipment Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in short-term borrowings ) Proceeds from long-term debt Repayments of long-term debt ) ) Proceeds from share-based awards Other share-based award transactions ) Repurchases of common stock ) ) Dividends paid ) ) Cash used in financing activities ) ) Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 6 ManpowerGroup Notes to Consolidated Financial Statements (Unaudited) For the Three Months and Nine Months Ended September 30, 2012 and 2011 (in millions, except share and per share data) (1) Basis of Presentation and Accounting Policies Basis of Presentation Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although we believe that the disclosures are adequate to make the information presented not misleading. These Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements included in our 2011 Annual Report on Form 10-K. The information furnished reflects all adjustments that, in the opinion of management, were necessary for a fair statement of the results of operations for the periods presented. Such adjustments were of a normal recurring nature. Goodwill and Intangible Assets In accordance with the current accounting guidance for goodwill and other intangible assets, we perform an annual impairment test of goodwill at our reporting unit level and indefinite-lived intangible assets at our unit of account level during the third quarter, or more frequently if events or circumstances change that would more likely than not reduce the fair value of our reporting units below their carrying value. We performed our annual impairment test of our goodwill and indefinite-lived intangible assets during the third quarter of 2012 and determined that there was no impairment of our goodwill or our indefinite-lived intangible assets. Significant assumptions used in our annual goodwill impairment test during the third quarter of 2012 included: expected future revenue growth rates, operating unit profit margins, and working capital levels; discount rates ranging from 10.6% to 16.9%; and a terminal value multiple. The expected future revenue growth rates and operating unit profit margins were determined after taking into consideration our historical revenue growth rates and operating unit profit margins, our assessment of future market potential, and our expectations of future business performance. Subsequent Events We have evaluated events and transactions occurring after the balance sheet date through our filing date and noted no events that are subject to recognitionor disclosure except those discussed in Note 11 to the Consolidated Financial Statements. (2) Recently Issued Accounting Standards In June 2011, the FASB issued new accounting guidance on presentation of comprehensive income. The new guidance requires an entity to present the total of comprehensive income, the components of net income, and annually present the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. It eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. We adopted this guidance in the first quarter of 2012. In September 2011, the FASB issued new accounting guidance on testing goodwill for impairment. Under the revised guidance, entities testing goodwill for impairment have the option of performing a qualitative assessment before calculating the fair value of the reporting unit (i.e., step 1 of the goodwill impairment test). If entities determine, on the basis of qualitative factors, that the fair value of the reporting unit is more likely than not less than the carrying amount, the two-step impairment test would be required. We adopted this guidance effective January 1, 2012. The application of the guidance to our annual impairment test had no impact on our Consolidated Financial Statements. In December 2011, the FASB issued new accounting guidance on balance sheet offsetting. The new guidance requires an entity to disclose both gross information and net information about instruments and transactions eligible for offset in the statement of financial position. It also requires disclosures on instruments and transactions subject to an agreement similar to a master netting agreement. The guidance is effective for us in 2013. We are currently assessing the impact of the adoption of this guidance will have on our Consolidated Financial Statements. 7 In July 2012, the FASB issued new accounting guidance on testing indefinite-lived intangible assets other than goodwill for impairment. The revised guidance allows entities the option to first assess qualitative factors to determine whether it is necessary to perform the quantitative impairment test. An entity electing to perform a qualitative assessment is no longer required to calculate the fair value of an indefinite-lived intangible asset unless the entity determines, based on a qualitative assessment, that it is “more likely than not” that the asset is impaired. The guidance is effective for us in 2013. We do not expect the adoption of this guidance to have an impact on our Consolidated Financial Statements. (3) Share-Based Compensation Plans During the three months ended September 30, 2012 and 2011, we recognized share-based compensation expense of $7.9 and $8.2, respectively, and $22.8 and $24.7 for the nine months ended September 30, 2012 and 2011, respectively. The expense relates to stock options, deferred stock, restricted stock and performance share units. Consideration received from share-based awards was $4.8 and $21.0 for the nine months ended September 30, 2012 and 2011, respectively. We recognize share-based compensation expense in selling and administrative expenses on a straight-line basis over the service period of each award. (4) Acquisitions On April 16, 2012, we acquired Damilo Group, a French firm specializing in IT design solutions, for total consideration, net of cash acquired, of €21.2 ($28.0). Goodwill arising from this transaction was €22.1. The related intangible assets were €6.3 and €6.0 as of April 16, 2012 and September 30, 2012, respectively. The assumed liabilities and acquired assets, net of goodwill, related intangible assets and cash, arising from the transaction were €28.7 and €21.5, respectively. From time to time, we acquire and invest in companies throughout the world, including franchises. Excluding Damilo Group, the total cash consideration for acquisitions, net of cash acquired, for the nine months ended September 30, 2012 and 2011 was $18.0 and $32.1, respectively. Total consolidated amortization expense related to intangible assets for the remainder of 2012 is expected to be $9.5 and in each of the next five years is expected to be as follows: 2013- $32.5, 2014 - $27.5, 2015 - $23.9, 2016 - $20.7 and 2017 - $18.8. (5) Reorganization Costs We recorded net reorganization costs of $22.2 and $2.1 for the nine months ended September 30, 2012 and 2011, respectively, in selling and administrative expenses, related to severances and office closures and consolidations. These expenses are net of reversals of amounts recorded in previous periods, resulting mainly from larger-than-estimated cost savings from subleasing and lease buyouts. During the nine months ended September 30, 2012, we made payments of $23.8 out of our reorganization reserve. We expect a majority of the remaining $27.8 will be paid by the end of 2013. Changes in the reorganization reserve by reportable segment are shown below. Americas(1) Southern Europe(2) Northern Europe APME Right Management Total Balance, January 1, 2012 $ Severance costs, net Office closure costs, net ) - Costs paid or utilized ) Balance, September 30, 2012 $ - $ $ (1)Balances related to the United States were $3.3 and $5.5 as of January 1, 2012 and September 30, 2012, respectively. (2)Balances related to France were $3.5 and $3.4 as of January 1, 2012 and September 30, 2012, respectively. Balances related to Italy were $0.4 as of both January 1, 2012 and September 30, 2012. 8 (6) Income Taxes We recorded an income tax expense at an effective rate of 41.9% for the three months ended September 30, 2012, as compared to an effective rate of 45.9% for the three months ended September 30, 2011. The 2012 tax rate is lower than the 2011 rate due to the impact of tax benefits resulting from restructuring of operations. The 41.9% effective tax rate was higher than the U.S. Federal statutory rate of 35% and we currently expect the annual effective tax rate to be in themid-forty percent range, due primarily to the impact of the mix of U.S. and non-U.S. earnings, valuation allowances, other permanent items and the French business tax. Excluding the impact of the French business tax, our tax rate for the three months ended September 30, 2012 and 2011 would have been approximately 30% and 36%, respectively. The 2012 tax rate, excluding the French business tax, is lower than the 2011 rate due to the impact of the tax benefits resulting from restructuring of operations. We recorded an income tax expense at an effective rate of 47.3% for the nine months ended September 30, 2012, as compared to an effective rate of 47.9% for the nine months ended September 30, 2011. The 2012 tax rate is lower than the 2011 rate due to the impact of tax benefits resulting from the restructuring of operations. Excluding the impact of the discrete items, which relate to reorganization costs described further in Note 5 to the Consolidated Financial Statements, and the French business tax, our tax rate for the nine months ended September 30, 2012 and 2011 would have been approximately 34% and 37%, respectively. The 2012 tax rate, excluding the discrete items and French business tax, is lower than the 2011 rate due to the impact of the tax benefits resulting from restructuring of operations. As of September 30, 2012, we had gross unrecognized tax benefits related to various tax jurisdictions, including interest and penalties, of $25.8. We had related tax benefits of $2.8, and the net amount of $23.0 would favorably affect the effective tax rate if recognized. As of December 31, 2011, we had gross unrecognized tax benefits related to various tax jurisdictions, including interest and penalties, of $27.0. We had related tax benefits of $3.6 for a net amount of $23.4. We do not expect our unrecognized tax benefits to change significantly over the next 12 months. We conduct business globally and, as a result, we are routinely audited by the various tax jurisdictions in which we operate. During the three months ended September 30, 2012, we closed the U.S. tax examination for our 2008 and 2009 tax years without a significant impact. Generally, the tax years that remain subject to tax examination are 2009 through 2011 for our major operations in Germany, Italy, France, Japan, U.S. and United Kingdom. We are currently subject to tax audits in France, Belgium, Denmark, Austria, Italy, Norway, and Spain. We believe that the resolution of these audits will not have a material impact on earnings. (7) Net Earnings Per Share The calculation of net earnings per share – basic and net earnings per share – diluted was as follows: 3 Months Ended 9 Months Ended September 30, September 30, Net earnings per share – basic: Net earnings available to common shareholders $ Weighted-average common shares outstanding $ Net earnings per share – diluted: Net earnings available to common shareholders $ Weighted-average common shares outstanding Effect of dilutive securities – stock options Effect of other share-based awards $ There were 4.2 million and 3.9 million share-based awards excluded from the calculation of net earnings per share – diluted for the three months ended September 30, 2012 and 2011, respectively, and 4.2 million and 2.5 million share-based awards excluded from the calculation of net earnings per share – diluted for the nine months ended September 30, 2012 and 2011, respectively, as the exercise price for these awards was greater than the average market price of the common shares during the period. 9 (8) Goodwill and Other Intangible Assets We have goodwill, amortizable intangible assets and intangible assets that do not require amortization, as follows: September 30, 2012 December 31, 2011 Gross Accumulated Amortization Net Gross Accumulated Amortization Net Goodwill $ $ - $ $ $ - $ Intangible assets: Amortizable: Technology $ $ $ - $ $ $ - Franchise agreements Customer relationships Other Non-Amortizable: Trade names(1) - - Reacquired franchise rights - Total intangible assets $ (1)Balances were net of accumulated impairment loss of $139.5 as of both September 30, 2012 and December 31, 2011. Changes in the carrying value of goodwill by reportable segment and Corporate were as follows: Americas(1) Southern Europe(2) Northern Europe APME Right Management Corporate(3) Total(4) Balance, January 1, 2012 $ Goodwill acquired - Currency and other impacts ) - - Balance, September 30, 2012 $ (1)Balances related to the United States were $448.3 and $448.5 as of January 1, 2012 and September 30, 2012, respectively. (2)Balances related to France were $42.1 and $70.5 as of January 1, 2012 and September 30, 2012, respectively. Balances related to Italy were $5.4 and $5.3 as of January 1, 2012 and September 30, 2012, respectively. (3)The majority of the Corporate balance relates to goodwill attributable to our acquisition of Jefferson Wells ($55.5) which is now part of the United States reporting unit. For purposes of monitoring our total assets by segment, we do not allocate the Corporate balance to therespective reportable segments as this is consistent with how we operate our business. We do, however, include these balances within the appropriate reporting units for our goodwill impairment testing. See table below for the breakout of goodwill balances by reporting unit. (4)Balances were net of accumulated impairment loss of $513.4 as of both January 1, 2012 and September 30, 2012. Goodwill balances by reporting unit were as follows: September 30, January 1, United States $ $ Netherlands (Vitae) France Right Management Other reporting units(1) Total goodwill $ $ (1) Elan reporting unit, which carried $123.8 of goodwill as of December 31, 2011, was integrated into other reporting units within our Northern Europe reportable segment as of January 1, 2012. 10 (9) Debt On June 22, 2012, we offered and sold €350.0 aggregate principal amount of the Company’s 4.50% notes due June 22, 2018 (the “Notes”).The net proceeds from the Notes of €348.7 were used to repay borrowings under our $800.0 revolving credit facility that were drawn in May to repay our €300.0 notes that matured on June 1, 2012 and for general corporate purposes. The Notes were offered at an issue price of €999.74 per €1,000.0 principal amount.Interest on the Notes is payable in arrears on June 22 of each year.The Notes are unsecured senior obligations. (10) Retirement Plans The components of the net periodic benefit cost for our plans were as follows: Defined Benefit Pension Plans 3 Months Ended 9 Months Ended September 30, September 30, Service cost $ Interest cost Expected return on assets (3.6 ) (3.8 ) (10.9 ) (11.5 ) Other Total benefit cost $ Retiree Health Care Plan 3 Months Ended 9 Months Ended September 30, September 30, Service cost $
